Citation Nr: 1719902	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  10-19 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether the disability rating for left knee instability was properly reduced from 20 percent to 10 percent effective December 3, 2009. 

2.  Entitlement to a rating in excess of 10 percent for service-connected left knee instability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1986 to January 2007.

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that rating decision, the RO reduced the Veteran's disability rating for left knee instability from 20 percent to 0 percent effective December 3, 2009.  The RO subsequently increased the Veteran's disability rating in a March 2010 decision to 10 percent effective December 3, 2009.  However, this decision did not restore the Veteran's initial 20 percent rating and this appeal ensued.

The Board notes that, in his May 2010 VA Form 9, the Veteran requested a hearing with the Board.  A hearing was scheduled for October 2012, but the Veteran failed to appear on the scheduled date.  The Veteran and his representative have not requested that the hearing be rescheduled, or provide an explanation regarding his failure to appear.  The Board considers the hearing request withdrawn at this time.  See 38 C.F.R. § 20.704.

The Board notes that in the December 2009 rating decision on appeal, the rating assigned for left knee instability was reduced based on the result of a VA examination conducted as part of a routine review of the assigned evaluation.  The present appeal ensued.  While the appeal has been developed as a claim for an increased rating for left knee instability, the Board found in the February 2015 remand that the Veteran's disagreement with the December 2009 rating decision indicated disagreement with the rating reduction.  As such, the Board found that the rating restoration claim was part and parcel to the appeal, and it thus included the issue.  

In February 2015, the Board remanded the case to the RO for further development and adjudicative action.


FINDINGS OF FACT

1.  In a May 2007 decision, the RO assigned an initial rating of 20 percent for the service-connected left knee instability, effective February 1, 2007.

2.  In a December 2009 rating decision, the RO reduced the Veteran's rating for left knee instability from 20 to 0 percent, effective December 3, 2009.  

3.  In a subsequent March 2010 decision, the RO revised that decision to only reduce the Veteran's rating for left knee instability to 10 percent, effective December 3, 2009.

4.  The Veteran's initial 20 percent rating had been in effect for less than five years at the time of the reduction.

5.  The preponderance of the evidence fails to establish that the RO's decision to reduce the Veteran's rating complied with the applicable regulations. 

6.  For the entire period on appeal, the Veteran's service-connected left knee instability has not manifested in more than moderate instability.  


CONCLUSIONS OF LAW

1.  The reduction in the rating for left knee instability from 20 percent to 10 percent effective December 3, 2009, was improper, and restoration of the 20 percent rating is warranted for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.105(e), 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2016).

2.  For the entire period on appeal, the criteria for an evaluation in excess of 20 percent for the service-connected left knee instability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

One issue on appeal is restoration of a 20 percent disability rating for instability in the Veteran's left knee, which includes the question of the propriety of the reduction of the rating from 20 percent to 10 percent effective from December 3, 2009.  The regulations pertaining to the reduction of ratings for compensation contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i) (2016).  For this reason, the Board finds that the VCAA does not apply to this issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) ("This is a rating reduction case, not a rating increase case."); Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992) (stating that "the issue presented to the BVA, and to this Court, is not whether the veteran was entitled to an increase but whether the reduction of appellant's rating from 100% to 10% was proper"). 

The Veteran's combined disability rating did not decrease after the December 3, 2009, reduction, as evidenced by the fact that his combined disability rating has been 80 percent since February 2007.  Therefore, the regulations governing procedural steps in rating reductions do not apply.  38 C.F.R. § 3.105(e); see also Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007) (holding that VA was not obligated to provide a veteran with sixty days' notice before making a disability ratings decision effective if the decision did not reduce the overall compensation paid to the veteran); see also VAOPGCPREC 71-91 (Nov. 7, 1991) (where the evaluation of a specific disability is reduced, but the amount of compensation is not reduced because of a simultaneous increase in the evaluation of one or more other disabilities, § 3.105(e) does not apply).

As for the Veteran's increased rating claim, VA's duty to notify was satisfied by a letter in June 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment records, and he was afforded three VA examinations, in November 2009, July 2011, and November 2016, which are adequate because the examiners discussed his medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran has not reported that his left knee instability has worsened since the date of the November 2016 examination.  A remand is thus not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

The agency of original jurisdiction (AOJ) substantially complied with the February 2015 remand orders, namely to attempt to obtain private treatment records and to schedule the Veteran for a new VA examination, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Based on the foregoing, VA has satisfied its duties to notify and assist under the governing law and regulations.  

II.  Rating Reduction

The Veteran claims error in a December 2009 rating decision that reduced the Veteran's compensation for his service-connected left knee instability from 20 percent to 0 percent, effective December 3, 2009.  The rating was subsequently increased to 10 percent in a March 2010 decision, but the Veteran's rating was not restored to 20 percent and the reduction issue remained on appeal.

In any case involving a rating reduction, the fact-finder must ascertain, based upon a review of the entire record, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon a thorough examination.  To warrant a reduction, it must be determined not only that an improvement in the disability level has actually occurred, but also that such improvement actually reflects an improvement in the ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21 (1993) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13).

The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10.  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the veteran's disability. Schafrath, 1 Vet. App. at 594.  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).  The reduction of a rating generally must have been supported by the evidence on file at the time of the reduction, but pertinent post-reduction evidence favorable to restoring the rating must also be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, as set forth in 38 C.F.R. § 3.344.  The provisions of 38 C.F.R. § 3.344(c), however, specify that the provisions of 38 C.F.R. § 3.344(a) and (b) are only applicable for ratings which have continued for long periods at the same level (five years or more).  In this case, the 20 percent rating for left knee instability had not been in effect for five years or more. As a result, the requirements of 38 C.F.R. § 3.344(a) and (b) do not apply.  For service-connected disabilities not covered by 38 C.F.R. § 3.344(a) and (b), reexamination disclosing improvement will warrant a rating reduction.  38 C.F.R. § 3.344(c).

If there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt shall be resolved in favor of the Veteran.  In other words, a rating reduction must be supported by a preponderance of the evidence.  38 U.S.C.A. § 5107(a); see also Brown, 5 Vet. App. at 421.

The question of whether a disability has improved involves consideration of the applicable rating criteria.  Diagnostic Code 5257 contemplates "other impairment" of the knee including recurrent subluxation or lateral instability.  The Veteran is in receipt of a 10 percent rating for left knee instability under Diagnostic Code 5257 from December 3, 2009.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5257, where instability is severe, moderate, and slight, disability ratings of 30, 20, and 10 are assigned, respectively.  38 C.F.R. § 4.71a.  The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

The Board finds that the reduction was improper and must be vacated.  The rating decision by the RO in December 2009 that reduced the Veteran's rating for left knee instability failed to comply with the applicable regulations.  A rating reduction must be based on a consideration of the entire history of the veteran's disability, must reflect an actual change in the disability, must reflect an actual increase in the Veteran's ability to function under the ordinary conditions of life and work, and must determine that the examination reports reflecting such change are based upon thorough examinations.  The rating decision did not address the history of the Veteran's disability, how the Veteran's disability had changed since the initial rating in February 2007, if the improvement represented an actual increase in the Veteran's ability to function in life and work, or whether the VA examination on which the reduction was based was as thorough as the initial VA examination.  Brown, 5 Vet. App. at 420-21; Schafrath, 1 Vet. App. at 594; Faust, 13 Vet. App. at 350.  The subsequent March 2010 decision that increased the Veteran's rating to 10 percent failed to address any of these issues.  As the RO failed to follow the applicable regulations in reducing the Veteran's rating, the Board must vacate that decision and restore the Veteran's initial 20 percent rating.  Schafrath, 1 Vet. App. at 595.  

III.  Increased Rating

The Veteran's disagreement with the RO's reduction of his rating for left knee instability was construed to include a claim for an increased rating.  The Board finds that, for the entire period on appeal, a rating in excess of 20 percent for left knee instability is not warranted. 

The criteria for left knee instability have been addressed above.  The Veteran is also in receipt of a 10 percent rating for degenerative joint disease of the left knee, and residuals, status post left knee ACL/meniscus reconstruction under diagnostic code 5010-5260.  38 C.F.R. § 4.71a; see also VAOPGCPREC 23-97, 9-98 (separate ratings may be assigned for arthritis and instability).  Thus, the Board's decision focuses solely on the symptoms of left knee instability. 

As background, a VA examination from November 2006 noted instability in the Veteran's left knee.  Imaging of the Veteran's knees revealed postoperative degenerative changes in the left knee, including a screw tract in the proximal tibia, mild degenerative changes in both the patellofemoral and tibial femoral compartment, and vascular calcification posteriorly.  The right knee showed no bony abnormality.  

In November 2009, a review examination of the Veteran's left knee was conducted.  The VA examiner diagnosed the Veteran with a left knee strain, status post residuals of left knee surgery, moderately active at the time of this VA examination with range of motion abnormality.  The VA examiner did not record any complaints of instability from the Veteran.  The VA examiner found no instability of the left knee, a negative drawer sign, and a negative McMurray sign.  The VA examiner noted no recent diagnostic studies were available for review.  

A letter from the Veteran's doctor dated February 2010 notes that the Veteran has mild instability of his left knee, positive Lachman's maneuver, and positive anterior drawer sign.  The doctor noted the Veteran will likely never have a fully stable knee and has been under her care since 2006.  In a March 2010 statement, the Veteran reported that his left knee continues to be frequently instable.  

A VA examination from July 2011 was conducted to assess the Veteran's left knee instability.  The VA examiner noted he did not have access to imaging in the Veteran's medical file.  The VA examiner reported the Veteran did not have anterior, posterior, or lateral instability of the left knee and had a negative McMurray sign.  

Another VA examination was conducted in November 2016.  The Veteran reported that his knee disability prevents him from running on pavement, hiking, and climbing.  He reported that he was generally more timid about the knee.  The VA examiner clarified in a December 2016 addendum that the results of repetitive motion and instability testing at the November 2016 VA examination applied to the left knee and not the right knee.  The VA examiner noted the Veteran's history of left knee lateral instability and performed instability testing.  The VA examiner noted the Veteran experiences joint instability in his left knee, specifically anterior instability (Lachman's test) of 1+ (0-5 millimeters).  The Veteran reported he occasionally uses a knee brace for his disability.  The VA examiner opined the Veteran's disability results in difficulty bending, lifting, squatting, pushing, and pulling heavy objects.  

The rating criteria for a rating in excess of the currently assigned 20 percent rating require "severe" instability.  38 C.F.R. § 4.71a Diagnostic Code 5257.  The Veteran's left knee instability has not been shown to be severe at any point on appeal.  The November 2006 VA examination noted instability but did not assign a severity level.  The February 2010 note from the Veteran's doctor reported mild instability.  The November 2016 VA examination reported anterior instability at the lowest level of instability based on a Lachman's test.  The November 2009 and July 2011 VA examiners did not find instability to be present.  The Board finds that the objective evidence of instability in the Veteran's left knee does not support a rating in excess of 20 percent for the entire period on appeal.  

The Board has considered the Veteran's statements and assertions as to the level and frequency of his left knee instability.  However, the Board finds the evidence provided by the VA examinations and the Veteran's own doctor to be more persuasive.  

Lastly, the Board finds that the issue of an extraschedular rating has not been raised.  Doucette v. Shulkin, No. 15-2818 2017 U.S. App. Vet. Claims LEXIS 319 *4 (Vet. App. March 17, 2017).

Accordingly, the preponderance of the evidence is against assignment of an increased rating higher than 20 percent for the entire period on appeal, for the Veteran's service-connected left knee instability.  As the greater weight of evidence is against the claim for a rating higher than 20 percent, there is no doubt on this matter that could be resolved in his favor.






ORDER

Restoration of the 20 percent rating for service-connected left knee instability, effective December 3, 2009, is granted, subject to the law and regulations governing the payment of monetary benefits.

For the entire period on appeal, a rating in excess of 20 percent for service-connected left knee instability is denied.  




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


